UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 26, 2009 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 1, 2010 Common Stock, no par value 12,936,384 Exhibit index is on Page 38 Total number of pages: 39 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signature 39 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended December 26, 2009 December 27, 2008 December 26, 2009 December 27, 2008 Net sales $ 16,735 $ 17,596 $ 46,165 $ 63,800 Cost of sales 8,717 8,076 23,616 28,240 Gross profit 8,018 9,520 22,549 35,560 Research and development 3,757 3,467 11,366 11,306 Selling, general and administrative 3,183 3,157 9,131 10,853 Total operating expenses 6,940 6,624 20,497 22,159 Income from operations 1,078 2,896 2,052 13,401 Interest income 223 881 838 2,763 Other income(expense), net 282 (1,025 ) 1,306 (1,218 ) Income before provision for income taxes 1,583 2,752 4,196 14,946 (Benefit from) provision for income taxes (391 ) 140 234 3,345 Net income $ 1,974 $ 2,612 $ 3,962 $ 11,601 Net income per share Basic $ 0.15 $ 0.20 $ 0.31 $ 0.90 Diluted $ 0.15 $ 0.20 $ 0.31 $ 0.90 Shares used in per share computation: Basic 12,921 12,854 12,902 12,824 Diluted 13,005 12,925 12,985 12,923 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) December 26, 2009 March 28, 2009 ASSETS Current Assets: Cash and cash equivalents $ 5,503 $ 24,244 Short-term investments 74,925 33,294 Trade accounts receivable, net 9,544 8,115 Inventories, net 16,386 15,700 Prepaid expenses and other current assets 3,059 1,654 Prepaid income taxes 4,965 4,588 Deferred income taxes 7,625 7,625 Total current assets 122,007 95,220 Long-term investments 68,800 79,496 Property, plant and equipment, net 7,318 8,473 Other assets 384 389 Deferred income taxes 4,148 6,726 Total assets $ 202,657 $ 190,304 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 3,391 $ 2,934 Accrued salaries and employee benefits 10,891 8,909 Other accrued liabilities 723 888 Deferred revenue 3,331 3,276 Income taxes payable 613 1,882 Total current liabilities 18,949 17,889 Income taxes payable, noncurrent 4,588 4,839 Total liabilities 23,537 22,728 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,934 shares and 12,872 shares 63,240 59,549 Accumulated other comprehensive loss (1,603 ) (5,494 ) Retained earnings 117,483 113,521 Total shareholders' equity 179,120 167,576 Total liabilities and shareholders' equity $ 202,657 $ 190,304 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended December 26, 2009 December 27, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 3,962 $ 11,601 Non-cash adjustments to net income: Depreciation and amortization 2,016 2,479 Provision for doubtful accounts and sales returns 440 468 Provision for excess and obsolete inventories 3,076 1,890 Deferred income taxes 99 94 Stock-based compensation 2,529 2,039 Tax benefit related to stock-based compensation plans 110 203 Excess tax benefit related to stock-based compensation (25 ) (57 ) Unrealized (gain) loss from short-term investments, categorized as trading (1,359 ) 1,273 Loss on disposal of property, plant and equipment 5 - Changes in operating assets and liabilities: Trade accounts receivable (1,889 ) 3,031 Inventories (3,762 ) (2,215 ) Prepaid expenses and other assets (1,380 ) 2,352 Prepaid income taxes (377 ) - Trade accounts payable and accrued expenses 2,247 (2,590 ) Deferred revenue 55 429 Income taxes payable (1,520 ) 221 Net cash provided by operating activities 4,227 21,218 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment, net (839 ) (1,803 ) Purchases of investments (72,369 ) (540 ) Sales of investments 9,278 164 Maturities of investments 39,885 12,150 Net cash (used in) provided by investing activities (24,045 ) 9,971 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 1,052 1,607 Excess tax benefit related to stock-based compensation 25 57 Net cash provided by financing activities 1,077 1,664 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (18,741 ) 32,853 CASH AND CASH EQUIVALENTS: Beginning of period 24,244 17,902 End of period $ 5,503 $ 50,755 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 2,552 $ 1,941 Supplemental disclosure of non-cash activities: Additions to property, plant and equipment included in accounts payable and accrued expenses $ 27 $ 2 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of December 26, 2009 and March 28, 2009, results of operations for the three and nine months ended December 26, 2009 and
